Citation Nr: 1134344	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disorder, also claimed as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1991 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in May 2011 and the transcript is of record.


FINDINGS OF FACT

1.  An unappealed September 1995 rating decision, in pertinent part, denied a claim seeking entitlement to service connection for a right knee disorder finding the Veteran did not have a current right knee diagnosis.  

2.  Evidence received since the September 1995 decision is cumulative to, or redundant of, evidence then of record; does not relate to the unestablished fact (current diagnosis) necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of service connection for a right knee disorder.


CONCLUSIONS OF LAW

1. The September 1995 rating decision that denied reopening the claim for entitlement to service connection for a right knee disorder is final.  U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  Evidence received since the September 1995 rating decision is not new and material, and, therefore, the claim of entitlement to service connection for a right knee disorder, also claimed as secondary to a service-connected left knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The notice requirements were met in this case by letters sent to the Veteran in March 2008 and June 2008.  Those letters advised the Veteran of the information necessary to substantiate his service connection claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2008 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The June 2008 letter also told the Veteran why his prior right knee claim was denied in 1995 and what would constitute "new" and "material" evidence here to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In regard to service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's claim is a claim to reopen and, therefore, VA's responsibility extends to requesting relevant evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim.  Since no new and material evidence has been submitted in conjunction with the recent claim, an examination is not required.  

The Board notes, however, the Veteran was afforded VA examinations in 2008 and 2010 to ascertain whether the Veteran has a right knee disorder and, if so, whether such disorder could be etiologically linked to his military service or his left knee.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and, therefore, the Board may proceed to consider the merits of the claim.  

New and Material Evidence (Right Knee)

 Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran suffered an in-service injury to his left knee, which ultimately led to his medical discharge in 1995.  He claims immediately after the left knee injury, while still in the military, his right knee began to give him problems, to include chronic pain and stiffness.  He alternatively argues his right knee condition was caused or aggravated by his left knee disability.

His claim was originally denied in a September 1995 rating decision finding no medical evidence of a current right knee diagnosis.  While the Veteran clearly complained of and was treated for right knee pain while in the military, he was never diagnosed with a right knee disorder.  The Veteran did not appeal this decision.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence was received from the appellant within the appeal period.  Therefore, the September 1995 rating decision is final.

At the time of the September 1995 decision, the record included service treatment records showing treatment for left and right knee complaints of pain, but with only diagnoses related to the left knee, to include a medical discharge due to left knee patellofemoral pain syndrome. 

Potentially relevant evidence received since the September 1995 decision includes: (1) VA outpatient treatment record; (2) a June 2008 joint VA examination; (3) a June 2010 joint VA examination; and (4) the Veteran's statements.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims his right knee problems began in service shortly after his left knee injury and grew worse throughout the years.  In the alternative, he claims his right knee problems are at least secondary to his service-connected left knee disability. 

The RO in denying the claim in 1995 found no medical evidence of a current right knee diagnosis.  Accordingly, for evidence to be new and material in this matter, it would have to tend to show that the Veteran's currently has a chronic right knee diagnosis related to his military service or his left knee disability. No competent evidence received since the September 1995 decision tends to do so.

VA outpatient treatment records confirm the Veteran still complains of chronic right knee pain, but none of the records indicate a diagnosis of a chronic right knee disorder.  Although at times the VA physician suspects a tear or early arthritis, an August 2009 x-ray report ruled out any such findings.  

The Veteran was afforded a VA examination in June 2008 where the examiner again noted the Veteran's complaints of chronic right knee pain, but found no clinical evidence of a chronic disorder.

In June 2010, the Veteran was afforded another VA examination where once again the examiner declined diagnosing the Veteran with any chronic disorder.  The examiner, moreover, opined that the Veteran's right knee pain is a stand-alone entity unrelated to his military service and also unrelated to his left knee disability. 

The Veteran testified that he never had problems with his knees prior to joining the military and has had chronic bilateral knee problems ever since his in-service left knee injury.

The fact that the Veteran had an in-service left knee injury and complained of right knee pain in the military and thereafter was already well documented in the claims folder at the time of the September 1995 rating decision.  At that time, there simply was no medical evidence of a chronic diagnosis associated with the Veteran's complaints of right knee pain.

Similarly, the current evidence, while new, merely confirms the Veteran currently has no chronic diagnosis associated with his complaints of right knee pain.  Although doctors have suspected a torn ligament or early arthritis in the past, x-rays and examinations done in 2008, 2009 and 2010 were negative as to any right knee abnormality. 

As to the Veteran's own statements, he has not demonstrated he has medical training, expertise, or credentials that would qualify him to render a competent opinion regarding medical diagnosis. His lay opinion that he has a chronic right knee disorder related to his military service is not competent evidence, and cannot be deemed "material" for purposes of reopening the Veteran's claim. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Where, as here, the determinative issue is one of medical diagnosis or causation, competent medical evidence is required. Lay assertions are insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

No competent evidence received since September 1995 relates to the unestablished fact necessary to substantiate the claim. That is, no additional evidence received shows a current diagnosis of a right knee disorder related to his military service or his left knee disability.  The circumstances of this case are similar to those referenced in Paller v. Principi, 3 Vet. App. 535 (1992). The point has been reached in this case "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative." Paller, 3 Vet. App. at 538. The RO has previously considered extensive medical evidence documenting the appellant's medical history and complaints and denied this claim.

Accordingly, the additional evidence received is not new and material and the claim may not be reopened. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been submitted, the claim seeking entitlement to service connection for a right knee disorder, also claimed as secondary to a service-connected left knee disability, is not reopened and the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


